
	

114 HR 670 : Special Needs Trust Fairness and Medicaid Improvement Act
U.S. House of Representatives
2016-09-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		2d Session
		H. R. 670
		IN THE SENATE OF THE UNITED STATES
		September 21, 2016Received; read twice and referred to the Committee on FinanceAN ACT
		To amend title XIX of the Social Security Act to extend the Medicaid rules regarding supplemental
			 needs trusts for Medicaid beneficiaries to trusts established by those
			 beneficiaries, and for other purposes.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Special Needs Trust Fairness and Medicaid Improvement Act. (b)Table of contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Fairness in Medicaid supplemental needs trusts.
					Sec. 3. Medicaid coverage of tobacco cessation services for mothers of newborns.
					Sec. 4. Eliminating Federal financial participation with respect to expenditures under Medicaid for
			 agents used for cosmetic purposes or hair growth.
					Sec. 5. Medicaid Improvement Fund.
			2.Fairness in Medicaid supplemental needs trusts
 (a)In generalSection 1917(d)(4)(A) of the Social Security Act (42 U.S.C. 1396p(d)(4)(A)) is amended by inserting the individual, after for the benefit of such individual by. (b)Effective dateThe amendment made by subsection (a) shall apply to trusts established on or after the date of the enactment of this Act.
			3.Medicaid coverage of tobacco cessation services for mothers of newborns
 (a)In generalSection 1905(bb) of the Social Security Act (42 U.S.C. 1396d(bb)) is amended by adding at the end the following new paragraph:
				
 (4)A woman shall continue to be treated as described in this subsection as a pregnant woman through the end of the 1-year period beginning on the date of the birth of a child of the woman..
			(b)Conforming amendments
 (1)Subsections (a)(2)(B) and (b)(2)(B) of section 1916 of the Social Security Act (42 U.S.C. 1396o) are each amended by inserting (and women described in section 1905(bb) as pregnant women pursuant to paragraph (4) of such section) after tobacco cessation by pregnant women.
 (2)Section 1927(d)(2)(F) of the Social Security Act (42 U.S.C. 1396r–8(d)(2)(F)) is amended by inserting (and women described in section 1905(bb) as pregnant women pursuant to paragraph (4) of such section) after pregnant women.
				(c)Effective date
 (1)In generalSubject to paragraph (2), the amendments made by this section shall apply with respect to items and services furnished on or after the date that is 2 years after the date of the enactment of this Act.
 (2)Exception for state legislationIn the case of a State plan under title XIX of the Social Security Act, which the Secretary of Health and Human Services determines requires State legislation in order for the plan to meet any requirement imposed by amendments made by this section, the plan shall not be regarded as failing to comply with the requirements of such title solely on the basis of its failure to meet such an additional requirement before the first day of the first calendar quarter beginning after the close of the first regular session of the State legislature that begins after the effective date specified in paragraph (1). For purposes of the previous sentence, in the case of a State that has a 2-year legislative session, each year of the session shall be considered to be a separate regular session of the State legislature.
 (d)ReportNot later than 2 years after the date of the enactment of this Act, the Inspector General of the Department of Health and Human Services shall submit to Congress a report that assesses the use of the tobacco cessation service benefit under the Medicaid program. Such report shall include an assessment of—
 (1)the extent that States are encouraging the use of such benefit, such as through promotion of beneficiary and provider awareness of such benefit; and
 (2)gaps in the delivery of such benefit. 4.Eliminating Federal financial participation with respect to expenditures under Medicaid for agents used for cosmetic purposes or hair growth (a)In generalSection 1903(i)(21) of the Social Security Act (42 U.S.C. 1396b(i)(21)) is amended by inserting section 1927(d)(2)(C) (relating to drugs when used for cosmetic purposes or hair growth), except where medically necessary, and after drugs described in.
 (b)Effective dateThe amendment made by subsection (a) shall apply with respect to calendar quarters beginning on or after the date of the enactment of this Act.
 5.Medicaid Improvement FundSection 1941(b) of the Social Security Act (42 U.S.C. 1396w–1(b)) is amended— (1)in paragraph (2)—
 (A)by striking under paragraph (1) and inserting under this subsection; and (B)by redesignating such paragraph as paragraph (3); and
 (2)by inserting after paragraph (1) the following new paragraph:  (2)Additional fundingIn addition to any funds otherwise made available to the Fund, there shall be available to the Fund, for expenditures from the Fund—
 (A)for fiscal year 2021, $10,000,000, to remain available until expended; and (B)for fiscal year 2022, $14,000,000, to remain available until expended..
			
	Passed the House of Representatives September 20, 2016.Karen L. Haas,Clerk
